Citation Nr: 1334131	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for residuals of a heart attack, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for bone degeneration, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness. 

11.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

(The following issues are adjudicated in a separate decision under the same docket number as testimony was taken at two separate hearings by an Acting Veterans Law Judge (AVLJ) and the undersigned VLJ:  Whether new and material evidence has been received sufficient to reopen claims of service connection for fatigue and fibromyalgia; entitlement to service connection for arthritis of the left and right shoulders; entitlement to a rating in excess of 20 percent for plantar warts of the left and right feet, respectively; and entitlement to a rating in excess of 10 percent for chondromalacia patella of the left and right knees, respectively.) 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decision promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues listed on the title page were previously addressed by an August 2010 Board remand, at which time the case was remanded to comply with the Veteran's request for a Board hearing on these issues.  The Veteran subsequently provided testimony on these issues, as well as the issues addressed in a separate decision, in May 2013 before the undersigned VLJ.  A transcript of this hearing is of record.  Therefore, the August 2010 remand directives on these issues have been completed, and a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons detailed below, further development is still required regarding the appellate claims in order to comply with the duties to notify and assist.  Therefore, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran previously provided testimony before an Acting VLJ (AVLJ) different from the undersigned VLJ in February 2010.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  However, the AVLJ in February 2010 did not take testimony on the issues addressed by this remand.  Therefore, that person need not address these claims.  To the extent testimony was taken on the same issues at these hearings, they are addressed in the separate decision.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with these duties.

Initially, the Board notes that the evidence available for review, to include the Veteran's testimony at the May 2013 hearing, indicates that there are outstanding VA treatment records regarding the claimed disabilities which were not obtained or considered when these claims were last adjudicated below.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further finds that, given the potentially conflicting evidence of record regarding the nature and etiology of the Veteran's claimed hair loss, headaches, muscle pain, joint pain, shortness of breath, sleep disturbances, heart attack, bone degeneration, and back disorder, a VA examination is necessary to determine the nature and etiology of these problems, to include whether they are related to service, or are attributable to a chronic multi-system illness and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), which changed while the appeal was pending.  The new paragraph (f)(3) reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In addition, it does not appear that these revised provisions were addressed when this claim was last adjudicated below.  Further, he was not accorded a VA medical examination which addressed the nature and etiology of his acquired psychiatric disorder, to include whether he has PTSD due to fear of hostile military or terrorist activity.  As such, a remand is also required to correct this deficiency.  

The Board further finds that resolution of the claims addressed by this decision, as well as the separate decision on other claims, may affect the issue of entitlement to TDIU.  As such, the TDIU claim is inextricably intertwined with the other appellate claims, and the Board will defer adjudication on the TDIU claim until the development deemed necessary on the other claims has been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed hair loss, headaches, muscle pain, joint pain, shortness of breath, sleep disturbances, heart attack, bone degeneration, back disorder, and psychiatric disorder since at least March 2009.  After securing any necessary release, the RO should obtain those records not on file.

Even if the Veteran does not respond to this request, the RO should obtain any outstanding VA treatment records.

3.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his purported in-service and post-service symptomatology of his claimed hair loss, headaches, muscle pain, joint pain, shortness of breath, sleep disturbances, heart attack, bone degeneration, back disorder, and psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA examination by an appropriate medical professional to determine the current nature and likely etiology of his claimed hair loss, headaches, muscle pain, joint pain, shortness of breath, sleep disturbances, heart attack, bone degeneration, and back disorder.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be completed.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's claimed hair loss, headaches, muscle pain, joint pain, shortness of breath, sleep disturbances, heart attack, bone degeneration, and back disorder, to include as a result of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, or whether any had its onset during service.  

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be provided without resort to speculation, the reason for that should be set out, as for instance, there is additional evidence that could enable an opinion to be provided or the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should also be afforded a VA  examination to evaluate the current nature and etiology of the claimed psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be completed.  

Following evaluation of the Veteran, the examiner should indicate whether the Veteran warrants a diagnosis of PTSD in accord with the requirements of DSM-IV, and if so, the nature of the stressors that produced it should be specified.  For any other acquired psychiatric disorder found to be present, the examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of active service.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


